TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00256-CR


Donald John Noland, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 63702, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant has filed a fifth motion for extension of time to file his brief, asking for an
additional fourteen days.  We grant the motion, extending the deadline to October 5, 2011, but
caution counsel that failure to file the brief by October 5 will result in the referral of this case to the
trial court for a hearing under rule 38.8(b).
		It is so ordered on this the 4th day of October, 2011.

Before Chief Justice Jones, Justices Pemberton and Henson
Do Not Publish